DETAILED ACTION
This Office action is in response to amendments filed 5/28/2021. It should be noted that claims 21, 24, 27, 36, and 39 have been amended, and claims 26 and 33 have been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afflerbaugh 5,711,654.
Afflerbaugh discloses, regarding claim 21, a control system comprising: a pump assembly 100, wherein the pump assembly 100 is configured to pump heat exchange fluid  (substantially broad, pump 100 pumps blood and meets the claim language) through the system, the pump assembly 100 comprising: a raceway 296 comprising an arcuate raceway having a surface extending through an arc having a first arc end and a second arc end (raceway 296 ends best shown in Figs. 12-13); a rotor 292 that is spaced from the raceway 296; a motor 112 configured to rotate the rotor 292 to urge fluid through a tube 152/154 disposed between the raceway 296 and the rotor 292; and a controller 328 comprising a processor, wherein the processor is configured to automatically prevent the rotor 292 from stopping at one or more predetermined angular positions where at least one roller 300 is adjacent to the first or second arc end (of 296) Re claim 22, wherein the raceway 296 includes an inner surface extending through an arc of at least one hundred eighty degrees (clearly shown in Figs. 12-13); Re claim 23, wherein the arc defines a midpoint, and wherein the rotor 292 faces the inner surface of the raceway 296.
Afflerbaugh discloses, regarding claim 36, a method comprising: rotating a rotor 292 of a peristaltic pump 100, the rotor 292 rotating relative to a raceway 296 to urge fluid through a tube 152/154 disposed between the raceway 296 and the rotor 292, the raceway 296 having a surface extending through an arc having a first arc end and a second arc end (raceway 296 ends best shown in Figs. 12-13); and automatically preventing the rotor 292 from stopping at one or more predetermined angular positions where at least one roller 300 is adjacent to the first or second arc end and interferes with tube loading and unloading, or to control a motor 112 to stop the rotor 292 at non-critical angular positions where at least one roller 300 is not adjacent to the first or second arc end to avoid interfering with tube loading and unloading (see col. 10, lines 9-14); Re claim 37, wherein the raceway 296 includes an inner surface extending through an arc of at least one hundred eighty degrees (clearly shown in Figs. 12-13); Re claim 38, wherein the arc defines opposed arc ends, and at least one predetermined angular location corresponding to an arc end (substantially broad).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Afflerbaugh 5,711,654 in view of Murray 2,987,004.
Afflerbaugh discloses the invention as discussed above. However, Afflerbaugh does not disclose the rotor includes at least one drive roller, the drive roller having a cylindrical outer surface, at least a portion of the cylindrical outer surface being configured to urge against a tube disposed between the rotor and the raceway, the drive roller having no flanges with peripheries extending beyond the cylindrical outer surface; and wherein the rotor includes at least one guide roller, the guide roller having a cylindrical outer surface and top and bottom flanges defining respective peripheries extending beyond the cylindrical outer surface of the guide roller such that a tube disposed between the rotor and the raceway is receivable on the cylindrical outer surface of the guide roller between the flanges.
Murray teaches a peristaltic pump comprising: a pump assembly, comprising: a raceway 12; a rotor 15 that is spaced from the raceway 12; a tube 13 disposed between the raceway 12 and the rotor 15; regarding claims 27 and 39, wherein the rotor 15 includes at least one drive roller 18, the drive roller 18 having a cylindrical outer surface, at least a portion of the cylindrical outer surface being configured to urge against the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the roller assembly of Afflerbaugh by implementing drive and guide rollers, as taught by Murray, in order to improve the efficiency of the pump assembly by restoring the tube to its original shape after flattening.
Re claim 30, Murray further teaches that the at least one drive roller 18 or the at least one guide roller 21 or both comprises two and only two drive rollers and two and only two guide rollers (clearly shown in Fig. 1).
Re claim 40, Afflerbaugh, as modified, teaches a sensing angular position of the motor (via 406); and prevent the motor 112 from stopping at the angular position in which at least one drive roller (18 of Murray) is in a predetermined location relative to the raceway (Afflerbaugh, col. 10, lines 9-14).

Response to Arguments
Applicant’s arguments with respect to claims 21 and 36 have been considered but are moot due to new grounds of rejection.
Allowable Subject Matter
Claims 24, 25, 28, 29, 31, 32, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746